John A. Fogleman, Justice, dissenting. I cannot agree that the exception to the rule that amending a statute “to read as follows” repeals language not carried forward in the amending statute is applicable here. The exception in State v. Trulock, 109 Ark. 556, 160 S. W. 516 (1913) is based on quite a different situation from that existing here. In that case, the intent of the legislative branch was clear. To have followed a literal interpretation of the amended section of the original act by omitting the language providing for the appointment of improvement district commissioners would have resulted in rendering inoperative not only the omitted language but other parts of the amending statute as well as other parts of the original act and thus abrogate the whole law on the subject of improvement districts. This effect was contrary to the apparent intent of the amending act because its subsequent sections referred specifically to the commissioners an'd their duties. There the act did not state any intention to either amend or repeal the sections of the old act which wonld have been, in effect, repealed. The court there said that a literal construction would have effected a repeal of the entire statute on the subject of improvement districts rather than an amendment of them. It was said that this result would have been contrary to the intent affirmatively shown by the title to the act. I cannot see a parallel situation here. I think that the language of the text of the act clearly shows an intention to prevent only cities of the first class from decreasing official salaries and to eliminate all other restriction on the raising or lowering of the emoluments of municipal officials. Certainly the title of the act is not controlling, but if resort is had to it because the legislative intent expressed in the body of the act is unclear, I cannot find any limitation of the act’s effect to cities of the first class. As I read the title, the purpose is to amend the specific section (or sentences) quoted in the majority opinion and to permit increase of salaries of municipal officials. Of course, the scope of the words “municipal officials” includes officials of cities of the second class and incorporated towns. Furthermore, a literal construction .of this act does not conflict with other sections of the same act, nor with other sections of the act amended. It would only affect the particular sentences purported to be amended. This is quite different from the situation in the Truloch case. The wisdom of the elimination of other restraints on cities which were contained in the original section is not for us, but for the General Assembly. I would reverse the trial court. I am authorized to state that Harris, C. J., joins in this dissent.